 Nix lawsuit -- Consent to amend complaint - Yahoo Mail                                                           Page I of 1



    Nix lawsuit -- Consent to amend complaint
           Melinda Foster < mfoster@chattanooga.gov>
           To: raynix77@yahoo.com
           Cc: Phil Noblett <pnoblett@chattanooga.gov>

    Mr. Nix,

    This email is to confirm our telephone conversation yesterday afternoon. The City of Chattanooga does not object
    include the City of Chattanooga rather than the Chattanooga Police Department as a defendant.

   Melinda Foster
   Assistant City Attorney
   100 East 11th Street, Suite 200
   Chattanooga,TN 37402
   (423) 643-8245




                                                                                 C/efKy u. '--'• ...,,;:;,:1i..:t veurl
                                                                                          District of Tennesse'
                                                                                          < f"'hc,H:-- ,r,r,n-




 Case 1:20-cv-00224-CLC-CHS Document 18-1 Filed 09/24/20 Page 1 of 2 PageID #: 76
httns://mail.vahoo.com/h/folders/1 /messages/ AFi9819l JSzMoX2oPngaaeJam 1k?.src=vm...                           9/22/1020
 (1 unread)- raynix77@yahoo.com- Yahoo Mail -Re: Nix lawsuit-- Consent to amend complaint                                             Page 1 o




                                     Search your mailbox                                                             Account Info v    Go


                                     lnbox


                                                            Delete         Spam     Actions v     Apply



    lnbox                       1

    Drafts                     91             Google Chrom        Download Chrome

   Sent                               Re: Nix lawsuit -- Consent to amend co
   Archive                            mplaint
   Spam

   Trash
                                       Melinda Foster
                                          Ray Nix
  Folders

    New folder                        You're welcome.

   Drafts                             On Tue, Sep 22, 2020 at 3:19 PM    Ray Nix<                    > wrote:
   Outbox                               Thank you.

   Sears Tire receipt April 4 2015      On Tuesday, September 22, 2020, 03:12:47 PM EDT, Melinda Foster
                                        <                       > wrote:
                                                                                                                             Export PDF
                                       Certainly. Thank you for asking.

                                       On Tue, Sep 22, 2020 at 3:09 PM Ray Nix <                          > wrote:
                                         Melinda I want to be a man of my word and I had told you when
                                         you asked if that's all I will change is deleting chat. Police Dept
                                         and changing it to City of Chattanooga I said yes, and you said
                                         ok, (as per your below email), can I also change the adress of the
                                         officers as you said in you ANSWER it should be the same as
                                         Police Dept.

                                         Thanks, Ray

                                         On Tuesday, September 22, 2020, 10:52:14 AM EDT, Melinda Foster
                                         <                       > wrote:


                                         Mr. Nix,

                                         This email is to confirm our telephone conversation yesterday afternoon.
                                         The City of Chattanooga does not object to your amending your First
                                         Amended Complaint to include the City of Chattanooga rather than the
                                         Chattanooga Police Department as a defendant.

                                         Melinda Foster
                                         Assistant City Attorney
                                         100 East 11th Street, Suite 200
                                         Chattanooga, TN 37402
                                         (423) 643-8245



                                       Melinda Foster
                                       Assistant City Attorney
                                       100 East 11th Street, Suite 200
           Case 1:20-cv-00224-CLC-CHS Document 18-1 Filed 09/24/20 Page 2 of 2 PageID #: 77
1ttps://mail.yahoo.com/b/folders/l/messages/AL 1aOLIDHKQwX2pS6g 1WEH-1 SO?.src=vm&reason=unsuo... 9/22/202(
